Title: To George Washington from John Harvie, 13 May 1785
From: Harvie, John
To: Washington, George



Sir
Land office [Richmond, Va.] May 13th 1785

You will receive with this Letter a copy of the previous Title Law that pass’d in the year 1779 —I also Inclose you a Certificate

of the loss of your Original Survey for the 2813 Acres of Land —likewise a copy of the Grant that issued to you and General Lewis for the Burning Spring —I do not Recollect that any application has been made for the Round Bottom by Cresups Heirs or any other person since your Grant Issued. I have the Honour to be Sir Yr Most Obt Servt

John Harvie

